Title: To Thomas Jefferson from William Tatham, 29 October 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     Dr. Sir.
                     Norfolk 29th. October 1805
                  
                  You will have recieved Your Camera Obscura, which was sent from hence to Alexandria a few days ago, I understand, by Palmers Packet. It was opened at the Custom house, as was also the working drawings of a Seventy four of the latest improved British Construction, which I have found means to come at directly from the Navy office: had Mr. Smith treated me with that gentlemanly respect which I have experienced from every other secretary, & from the heads of Departments in every other Country I have been in, I should have been at some pains to have added copies of this, & of some other naval improvements of value, to those which I have already furnished him so thanklessly & so unprofitably: as it is, you know me too well to suppose me capable of wearing two faces for any interest whatever, & my interest & intercourse must cease alike till the Government has a head of Department there who feels the same sense that I do of the duties of a man of business, & the civilities which an useful Citizen has a right to expect from the servants of the Public.—General Dearborn informs me also (& with a concern which does him honor) that, unless I had taken my degrees as a student of the Military accademy I cannot be permitted to construct any military works, at even my own improved fortifications; though, I will venture to say, without my instructions & superintendance there is not a master in that same accademy who can construct such a work; &, so long as the Patent law is my protection, there is not a scholar in that school who shall construct a work of the kind under the pretext of any authority which offers an insult to the Soldier of 76 to the Cincinnati I am a member of, & equally to common sense & the spirit of the Government.
                  I have been successful, while to the Southward, in posessing myself of valuable information in the economy of our Coasts and harbours:—so soon as I arrive at Washington, from whence I have been somewhat delayed by sickness, I will endeavour to arrange such notes as I judge may be useful to you.
                  I am, in haste for the Post, Dr. Sir Yr. Obt. H St
                  
                     Wm Tatham
                     
                  
                  
                     P.S. As I find myself under the necessity of returning Speedily to the Southward by the coming round again of the Courts, it may be well that any negotiation which may render my situation useful to the Public may be put as forward as circumstances will permit: I shall not be able to stay long at Washington, and shall have no objection to possess them of valuable means for an adequate compensation.—
                  
                  
                     W. T.
                  
               